TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00730-CV
NO. 03-04-00734-CV
NO. 03-04-00735-CVNO. 03-04-00737-CV
NO. 03-04-00738-CV
NO. 03-04-00739-CV
NO. 03-04-00740-CV




The Daneshjou Company, Inc., Appellant

v.

Joe Goergen
&
CNA Construction, Inc.
&
Modern Design and Construction, Inc.
&
Loredo Truss Company, Inc.
&
Loma Excavation, Inc.
&
G. P. Equipment Company
&
W. Lee Brown & Sons, Inc., Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
NOS. GN402481, GN402512, GN402513, GN402685, GN403032, GN403033 & GN403647
HONORABLE PAUL DAVIS, JUDGE PRESIDING



O R D E R

                        Appellant Daneshjou Company, Inc. has filed a motion to consolidate seven appeals:
04-730 (Joe Goergen), 734 (CNA Construction), 735 (Modern Design and Construction), 737
(Loredo Truss Co., Inc.), 738 (Loma Excavation, Inc.), 739 (G. P. Equipment Co.), 740 (W. Lee
Brown & Sons, Inc.).  The records have already been filed.  We will grant the motion and consolidate
these appeals for purposes of briefing and oral argument, if argument is granted.  Each of these
appeals will continue to bear its own cause number, but will be styled as above.  These seven cases
are reinstated as of the date of this order.  Appellant’s brief is due sixty days from the date of this
order.
                        We note that Loma Excavation, Inc., appellee in 04-738 is also included among the
multiple appellees in cause number 03-05-106-CV.  Further, our records reflect that the notice of
appeal in the above seven causes showed only Daneshjou Company, Inc. as an appellant.  The
motion to consolidate shows M.B. “Benny” Daneshjou as an additional appellant in the style of the
motion.  If your records reflect a different status for Mr. Daneshjou in the above causes, please
inform us, given the complex nature of the multiple appeals.
                        It is ordered March 17, 2006.
 
 
                                                                                                                                                            
                                                                        W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Puryear and Pemberton